Case 3:20-cv-01015-TJC-JRK Document 76 Filed 01/27/21 Page 1 of 23 PageID 1419




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION

    POWER RENTAL OP CO, LLC,

          Plaintiff,

    v.                                             Case No. 3:20-cv-1015-J-32JRK

    VIRGIN ISLANDS WATER &
    POWER AUTHORITY,

          Defendant.


                                      ORDER

          This Florida garnishment case asks this question: In the era of online and

    electronic banking, where is the situs of a bank account for the purposes of

    prejudgment garnishment? The case comes before the Court on Defendant

    Virgin Islands Water & Power Authority’s (“WAPA”) Motion to Dissolve Pre-

    Judgment Writs of Garnishment (Doc. 23).

          In February 2020, Plaintiff Power Rental Op Co, LLC (“OpCo”) notified

    WAPA that WAPA had defaulted on its obligations under a promissory note and

    demanded immediate payment. (Doc. 6-4 at 3). WAPA did not comply. Thus, in

    June 2020, OpCo filed a suit in the Duval County Circuit Court alleging three

    counts—breach of promissory note (Count I), services rendered (Count II), and

    quantum meruit (Count III). (Docs. 6; 1-1). On July 28, 2020, OpCo filed an ex

    parte motion for prejudgment writs of garnishment to garnish WAPA bank
Case 3:20-cv-01015-TJC-JRK Document 76 Filed 01/27/21 Page 2 of 23 PageID 1420

                                                         No. 3:20-cv-1015-J-32JRK

    accounts at FirstBank and Banco Popular. (Doc. 23 at 2). The state trial court

    granted OpCo’s motion on July 29, 2020 and the Clerk of Court issued writs on

    July 30, 2020. (Docs. 23 at 2; 32-5). Subsequently, WAPA removed the case to

    this Court, and filed the pending motion to dissolve. (Docs. 23 at 2; 1). WAPA

    claims that the writs must be dissolved because: (1) OpCo’s motion for

    prejudgment writs of garnishment contains falsehoods; (2) WAPA’s accounts

    are located outside of Florida; and (3) WAPA’s accounts are protected under the

    Virgin Island’s sovereign immunity laws. (Doc. 23 at 6).

    I.    BACKGROUND 1

          OpCo is a Florida limited liability company with its principal place of

    business and headquarters in Florida. (Docs. 6 at ¶ 2; 34 at 4). WAPA is a

    municipal corporation existing under the laws of the United States Virgin

    Islands (“USVI”) with a mandate to provide water and power to residential and

    commercial customers in USVI. (Doc. 6 at ¶ 3).

          On February 15, 2012, General Electric International (“GE”) entered into

    a contract with WAPA (the “Rental Agreement”) for the provision of water and

    energy-related services and rental of power generation equipment and water




          1  The parties have submitted affidavits and other evidence in support of
    their filings. The Court also held a telephone hearing attended by the parties
    on November 24, 2020, the record of which is incorporated by reference. (Doc.
    48).


                                           2
Case 3:20-cv-01015-TJC-JRK Document 76 Filed 01/27/21 Page 3 of 23 PageID 1421

                                                          No. 3:20-cv-1015-J-32JRK

    treatment systems. (Doc. 6 at ¶ 7). In exchange for the equipment and services,

    WAPA was required to make monthly payments. (Doc. 6 at ¶ 8).

          As a result of an acquisition of GE businesses in 2013, OpCo assumed the

    beneficial ownership of the Rental Agreement. (Doc. 6 at ¶ 9). While OpCo

    performed its obligations under the Rental Agreement, WAPA failed to make

    required monthly rental payments to OpCo. (Doc. 6 at ¶¶ 11–14). On April 30,

    2019, the amount due and owed by WAPA to OpCo under the Rental Agreement

    was $14,291,986.00. (Doc. 6 at ¶ 12). OpCo subsequently agreed to a reduction

    of the outstanding balance to $9,310,971.00 in exchange for WAPA issuing a

    promissory note (the “Note”) for the agreed upon reduced amount. (Doc. 6 at ¶

    13). The Note contains a clause on waiver of immunities, and is governed by

    New York substantive law. (Doc. 6-1 at 6).

          OpCo filed its ex parte motion for prejudgment writs to garnish

    $2,696,760.90 from WAPA bank accounts at FirstBank and Banco Popular,

    purportedly located in Florida. (Docs. 32-4 at ¶ 1; 23 at 2). In support of its

    motion, OpCo submitted that WAPA failed to maintain a letter of credit as

    required under the Note. (Docs. 32 at 13). Additionally, OpCo filed a 2019 letter

    from a USVI congresswoman to the USVI Governor expressing her concern over

    WAPA’s negative cash operating balance of $13 million and approximately $252

    million debts in bonds, as well as a brief from a separate lawsuit that suggests

    WAPA is insolvent. (Docs. 32 at 13; 32-3). After the state court granted OpCo’s


                                           3
Case 3:20-cv-01015-TJC-JRK Document 76 Filed 01/27/21 Page 4 of 23 PageID 1422

                                                            No. 3:20-cv-1015-J-32JRK

    motion, OpCo served the writs of garnishment on branches of FirstBank and

    Popular Bank, a subsidiary of Banco Popular, in Miami, Florida. (Docs. 32-4; 23

    at 2; 26). 2 WAPA, Banco Popular, and FirstBank assert that WAPA opened and

    maintains its bank accounts outside of Florida. (Docs. 21-1; 19).

    II.   FLORIDA GARNISHMENT LAW

          Garnishment actions in Florida federal courts are governed by the

    procedures of the applicable Florida statutes. 3 Branch Banking & Trust Co. v.

    Hamilton Greens, LLC, No. 11-80507-CIV-MARRA/MATTHEWMAN, 2015 WL

    5257668, at *3 (S.D. Fla. Sept. 8, 2015) (“Actions for garnishment in federal

    court are governed by applicable state law.”) (referencing Federal Rules of Civil

    Procedure 64 and 69). In Florida, prejudgment garnishment is a statutory

    remedy governed by Chapter 77 of the Florida Statutes:

          To obtain issuance of the writ, the plaintiff, or the plaintiff’s agent
          or attorney, shall file in the court where the action is pending a
          verified motion or affidavit alleging by specific facts the nature of
          the cause of action; the amount of the debt and that the debt for
          which the plaintiff sues is just, due, and unpaid; that the
          garnishment is not sued out to injure either the defendant or the
          garnishee; and that the plaintiff believes that the defendant will
          not have in his or her possession, after execution is issued, tangible
          or intangible property in this state and in the county in which the
          action is pending on which a levy can be made sufficient to satisfy
          the plaintiff’s claim. The writ of garnishment shall set forth a


          2There is a dispute as to whether Banco Popular and Popular Bank are
    separate entities. (Doc. 49 at 3–4).
          3Florida procedural law is applicable here, even though the Note is
    governed substantively by New York law.


                                             4
Case 3:20-cv-01015-TJC-JRK Document 76 Filed 01/27/21 Page 5 of 23 PageID 1423

                                                            No. 3:20-cv-1015-J-32JRK

          notice to the defendant of the right to an immediate hearing for
          dissolution of such writ. . . .

    FLA. STAT. § 77.031(2). 4 Generally, the plaintiff must also provide a bond at

    least double the amount of the debt demanded. FLA. STAT. § 77.031(3).

          As for the effect of writs, the Florida garnishment statute stipulates that

    “[s]ervice of [a] writ shall make garnishee liable for all debts due by him or her

    to defendant and for any tangible or intangible personal property of defendant

    in the garnishee’s possession or control . . . .” FLA. STAT. § 77.06(1).

          The questions before the Court are whether trial courts must have in rem

    jurisdiction over assets to issue a prejudgment writ of garnishment, and what

    is the situs/location of a bank account in light of modern banking practices. The

    answers to these questions are not evident based on the plain language of the

    garnishment statute. Thus, the Court proceeds to examine the jurisprudence of




          4  Under Chapter 77, a “prejudgment writ of garnishment must be
    dissolved ‘unless the [plaintiff] proves the grounds upon which the writ was
    issued’ and unless ‘there is a reasonable probability that . . . final judgment . . .
    will be rendered in [the plaintiff’s] favor.’” Hurricane Towing, Inc. v. Petro
    Hydro, Inc., No. 99-1643-CIV-JORDAN, 2000 WL 1276754, at *1 (S.D. Fla. May
    19, 2000) (quoting FLA. STAT. § 77.07(1)); Branch Banking, 2015 WL 5257668
    at *7; see also Land Title Guarantee Co. v. Downs, No. 6-12-cv-485-Orl-28GJK,
    2012 WL 1326232, at *2 (M.D. Fla. Apr. 17, 2012) (“If a prejudgment writ of
    garnishment is contested, however, the Plaintiff must prove the grounds upon
    which the request for the writ is based.”); Merriman Investments, LLC v.
    Ujowundu, 123 So.3d 1191, 1193 (Fla. 3d DCA 2013) (“On a motion to dissolve,
    the petitioner must prove the grounds upon which the writ was issued,
    including the debtor's ownership of the garnished property.”).


                                             5
Case 3:20-cv-01015-TJC-JRK Document 76 Filed 01/27/21 Page 6 of 23 PageID 1424

                                                           No. 3:20-cv-1015-J-32JRK

    the Florida state courts and the Middle District, as well as interpretations of

    the Florida garnishment statute advanced by WAPA and OpCo.

          A.    Florida State Court Jurisprudence

          “[T]he highest court of the state is the final arbiter of what is state law.

    When it has spoken, its pronouncement is to be accepted by federal courts as

    defining state law unless it has later given clear and persuasive indication that

    its pronouncement will be modified, limited or restricted.” West v. American

    Tel. & Tel. Co., 311 U.S. 223, 236 (1940). Federal courts sitting in diversity must

    also “follow the decisions of intermediate state courts in the absence of

    convincing evidence that the highest court of the state would decide differently."

    Stoner v. New York Life Ins. Co., 311 U.S. 464, 467 (1940); see also Carlson v.

    FedEx Ground Package Sys., Inc., 787 F.3d 1313, 1326 (11th Cir. 2015) (“By

    ruling consistently with [the state appellate court], we ensure that this case is

    decided in a Florida federal court as it would be in a Florida state court, and

    thereby discourage forum shopping as between federal and state courts in

    Florida and prevent the inequitable administration of the law.”).

          The Florida Supreme Court has explained that “[g]arnishment is a

    creature of statute, unknown at common law.” Arnold, Matheny & Eagan, P.A.

    v. First Am. Holdings, Inc., 982 So.2d 628, 632 (Fla. 2008); see also Florida

    Power & Light Co. v. Crabtree Const. Co., Inc., 283 So.2d 570, 572 (Fla. 4th

    DCA 1973) (“Garnishment was unknown to the common law and exists only by


                                            6
Case 3:20-cv-01015-TJC-JRK Document 76 Filed 01/27/21 Page 7 of 23 PageID 1425

                                                            No. 3:20-cv-1015-J-32JRK

    statutory mandate.”). As such, this provisional remedy “is not to be extended

    beyond the provisions of the statute which must be strictly followed.” Thompson

    v. Commercial Union Ins. Co. of New York, 267 So.2d 18, 20 (Fla. 1st DCA

    1972); see also Arnold, at 982 So.2d at 633 (Courts “must construe the statute

    in accordance with legislative intent by looking primarily at the statutory

    language.”).

          The earliest identified case on the applicability of the Florida

    garnishment statute to funds held in bank accounts outside the territorial

    limits of Florida is Ellis v. Barclays Bank PLC-Miami Agency. 594 So.2d 826

    (Fla. 3d DCA 1992). In Ellis, the Florida Third District Court of Appeal ruled

    that a post-judgment writ of garnishment served on the U.S. branch of an

    international bank could not reach a judgment debtor’s deposits held in

    foreign branches of the bank. Id. at 827. In so ruling, the Ellis court cited two

    Florida cases, which provide additional insight into the court’s interpretation of

    the garnishment statute. See Tueta v. Rodriguez, 176 So.2d 550, 552 (Fla. 2d

    DCA 1965); State ex rel. Florida Bank & Trust Co. v. White, 21 So.2d 213, 215

    (Fla. 1944). Specifically, the cases referenced by the Ellis court express that “[a]

    court may not proceed in-rem or quasi-in-rem when the subject matter of the

    action is not within the territorial jurisdiction of the court.” Tueta, 176 So.2d at

    552; see also State ex rel. Florida Bank, 21 So.2d at 215 (“A court has no

    jurisdiction to adjudicate the right of action in the rem when the property in


                                             7
Case 3:20-cv-01015-TJC-JRK Document 76 Filed 01/27/21 Page 8 of 23 PageID 1426

                                                          No. 3:20-cv-1015-J-32JRK

    controversy is without the limits of the court's jurisdiction and its process

    cannot reach the locus in quo.”).

          Florida appellate courts still view this proposition as an accurate

    statement of Florida law. See Sargeant v. Al-Saleh, 137 So.3d 432, 433–35 (Fla.

    4th DCA 2014) (deciding that because stock certificates were located in the

    Bahamas, the Netherlands, Jordan, the Isle of Man, and the Dominican

    Republic, the trial court erred in compelling their turnover); Burns v. State,

    Dept. of Legal Affairs, 147 So.3d 95, 97 (Fla. 5th DCA 2014) (“In this case,

    because the bank accounts are located in foreign jurisdictions, the trial court

    does not have jurisdiction over the property in the forfeiture proceeding.”); see

    also Paciocco v. Young, Stern & Tannebaum, P.A., 481 So.2d 39, 39 (Fla. 3d

    DCA 1985) (per curiam) (setting aside transfers of notes and assignments of

    mortgages on property located in New York, and holding that [a] Florida trial

    court has no in rem jurisdiction over notes secured by mortgages on real

    property located in a foreign state, to wit: New York.”).

          OpCo has cited to court decisions involving writs of replevin and the

    execution of judgments that express that “a court which has obtained in

    personam jurisdiction over a defendant may order that defendant to act on

    property that is outside of the court's jurisdiction, provided that the court does

    not directly affect the title to the property while it remains in the foreign

    jurisdiction.” General Elec. Capital Corp. v. Advance Petroleum, Inc., 660 So.2d


                                            8
Case 3:20-cv-01015-TJC-JRK Document 76 Filed 01/27/21 Page 9 of 23 PageID 1427

                                                            No. 3:20-cv-1015-J-32JRK

    1139, 1142 (Fla. 3d DCA 1995) (emphasis in original) (determining that the trial

    court had the power to require the plaintiff to locate and return an aircraft on

    which the defendant had a perfected lien to Dade County, so as to proceed with

    the court's order of foreclosure.); see also Schanck v. Gayhart, 245 So.3d 970,

    974 (Fla. 1st DCA 2018) (ruling that the “court had jurisdiction to either order

    Appellant to return or reissue the[stock and membership certificates], as

    neither remedy would directly affect title to the certificates while they remained

    in Canada”). The facts of those cases are dissimilar to those here, and the Court

    has not identified any decisions applying such logic in garnishment proceedings

    concerning bank accounts. In addition, the Florida Fourth District Court of

    Appeal has raised concerns over Florida courts ordering debtors to bring out-of-

    state property into Florida. See Sargeant, 137 So.3d at 435. In Sargeant, the

    state appellate court ruled that a trial court did not have the authority to order

    debtors subject to its personal jurisdiction to turn over foreign stock certificates,

    and “emphasiz[ed] that allowing trial courts to compel judgment debtors to

    bring out-of-state assets into Florida would effectively eviscerate the

    domestication of foreign judgment statutes.” Id.; see also In re McCuan, No.

    9:14-bk-00965-FMD, 2018 WL 11206025, at *2–3 (Bankr. M.D. Fla. Feb. 13,

    2018) (denying motion for rehearing where the Court found that Florida law did

    not permit a creditor to garnish or otherwise execute on investments held by an

    out-of-state investment and trust company) (referencing Sargeant and Burns).


                                             9
Case 3:20-cv-01015-TJC-JRK Document 76 Filed 01/27/21 Page 10 of 23 PageID 1428

                                                           No. 3:20-cv-1015-J-32JRK

          As for how to identify the situs of bank accounts, especially in the age of

    online and electronic banking, neither the Court nor the parties have identified

    state court cases directly on point. However, in a case concerning in rem

    jurisdiction, the Florida Supreme Court has reasoned that “the constructive

    situs of intangibles is often equivalent to their physical situs and the

    constructive situs is ample to give jurisdiction of them to the courts of the state

    where they are constructively located[,]” and as a result “actual physical situs

    may become immaterial.” Henderson v. Usher, 160 So. 9, 11 (Fla. 1935).

          B.    Cases from the Middle District of Florida

          This Court’s earliest identified case on point is APR Energy, LLC v.

    Pakistan Power Resources, LLC, where prejudgment writs of garnishment were

    served on Wachovia Bank and BancFirst. No. 3:08-cv-961-J-25MCR, 2009 WL

    425975, at *2–3 (M.D. Fla. Feb. 20, 2009). 5 The Court dissolved the writ as to

    BancFirst because the Defendant’s BancFirst accounts were located in

    Oklahoma. Id. at *2–3. BancFirst had its headquarters and principal place of

    business in Oklahoma, and did not maintain a facility, branch office, or any

    other place of business in Florida. APR Energy, 2009 WL 425975, Doc. 12, ¶¶

    3–5. The Court rejected the plaintiff’s argument that bank accounts have no



          5 While Wachovia Bank was not indebted to the Defendants, BancFirst
    was. See APR Energy, 2009 WL 425975, Doc. 25; APR Energy, 2009 WL 425975,
    Doc. 12.


                                            10
Case 3:20-cv-01015-TJC-JRK Document 76 Filed 01/27/21 Page 11 of 23 PageID 1429

                                                            No. 3:20-cv-1015-J-32JRK

    actual situs and that accounts may be garnished wherever there is jurisdiction

    over the garnishee. APR Energy, 2009 WL 425975, at *2 n.2.

          Later, in Stansell v. Revolutionary Armed Forces of Colombia (FARC),

    the Court issued its most in-depth analysis of the applicability of the Florida

    garnishment statute to funds held in bank accounts outside the territorial

    limits of Florida. 149 F. Supp. 3d 1337, 1338 (M.D. Fla 2015) (Stansell I). In

    Stansell I, writs of post-judgment garnishment were directed at bank accounts

    established at the New York branches of numerous banks, including Deutsche

    Bank, JP Morgan Chase Bank, and Bank of New York Mellon. Id. at 1338–39.

    The Court concluded that it lacked subject matter jurisdiction to garnish the

    accounts because they were held at out-of-state branches. Stansell I, 149 F.

    Supp. 3d at 1339. Accordingly, the Court dissolved the issued writs. Id. at 1342. 6

          The Court’s underlying reasoning in Stansell I mirrored earlier Florida

    state court decisions. The Court determined that, to issue a prejudgment writ

    of garnishment under Chapter 77, courts must have personal jurisdiction over

    the garnishee as well as in rem jurisdiction over the property that is the subject

    of the writ. 7 Id. at 1339. “[N]othing in the language or structure of the Florida


          6It was implied that some of these large national banks had Florida
    branches, but this did not sway the outcome of the case. See Stansell I, 149 F.
    Supp. 3d, Doc. 1041, at 3 n.1.
          7The Stansell I court expressed that “[w]hile personal jurisdiction may
    be waived, ‘in rem jurisdiction is a very special type of necessary judicial subject
    matter jurisdiction’ under Florida law—one that cannot be waived.” Id. 1339–

                                            11
Case 3:20-cv-01015-TJC-JRK Document 76 Filed 01/27/21 Page 12 of 23 PageID 1430

                                                           No. 3:20-cv-1015-J-32JRK

    garnishment statutes demonstrates that they were intended to apply to bank

    accounts located outside the state of Florida.” Id. at 1341; see also Linstol USA,

    LLC v. Midway Advanced Prod., LLC, No. 2:18-cv-669-FtM-38NPM, 2020 WL

    224527, at *1 (M.D. Fla. Jan. 15, 2020) (“Garnishment statutes must be strictly

    interpreted and [i]nterpreting a garnishment statute to apply to bank accounts

    located outside the state despite the absence of any explicit statutory language

    to that effect would violate this principle of strict construction.”) (internal

    quotation marks omitted) (alteration in original).

           The jurisdictional standard set forth in Stansell I continues to be applied

    in this district, and decisions of this Court consistently reflect that the Florida

    garnishment statute does not apply to bank accounts located outside of Florida.

    See, e.g., Linstol, 2020 WL 224527 at *1 (dissolving post-judgment writs of

    garnishment because the defendant’s bank had its headquarters and principal

    place of business in Utah and did not operate branches or have accounts in

    Florida); see also Lapinski v. St. Croix Condominium Ass’n, Inc., No. 6:16-cv-

    1418-Orl-40GJK, 2019 WL 1491568 (M.D. Fla. Jan. 24, 2019).

    III.   DISCUSSION

           WAPA argues that this Court should apply the reasoning in Stansell I in

    the present case. (Docs. 38, 65). In contrast, OpCo urges the Court to abandon



    40. (quoting Center Capital Corp. v. Gulfstream Crane, LLC, No. 09-61021-CIV,
    2009 WL 4909430, at *7 (S.D. Fla. Nov. 25, 2009)).


                                            12
Case 3:20-cv-01015-TJC-JRK Document 76 Filed 01/27/21 Page 13 of 23 PageID 1431

                                                         No. 3:20-cv-1015-J-32JRK

    Stansell I, and interpret the Florida garnishment statute in accord with certain

    decisions rendered by the Southern District of Florida. (Docs. 32 at 18–20, 49,

    64). In particular, OpCo relies heavily on the cases Stansell v. Revolutionary

    Armed Forces of Colombia, No. 19-20896-CV, 2019 WL 5291044, at *1 (S.D. Fla.

    Aug. 21, 2019), report and recommendation adopted sub nom. Stansell v.

    Revolutionary Armed Forces of Columbia, No. 19-20896-CIV, 2019 WL 5290922

    (S.D. Fla. Sept. 26, 2019) (Stansell II) and Tribie v. United Development Group

    Intern. LLC, No. 07-22135-CIV, 2008 WL 5120769, at *3 (S.D. Fla. Dec. 2,

    2008). See also Stansell v. Revolutionary Armed Forces of Colombia, No. 19-

    20896-Civ-Scola, 2020 WL 5547916 (S.D. Fla. Apr. 30, 2020) (Stansell III).

          In Stansell II, movants, Lopez Bello and several companies that he

    controlled, moved to dissolve post-judgment writs garnishing their bank and

    securities accounts at UBS Financial Services, Raymond James & Associates,

    Morgan Stanley, Safra National Bank of New York, Branch Banking & Trust

    Co., and Citibank, which all have national footprints. 2019 WL 5291044 at *1,

    3. The movants argued that the court did not have jurisdiction over the accounts

    because the plaintiff failed to prove that the accounts (or account assets) were

    located in Florida. Id. at *7. In the Report and Recommendation, Magistrate

    Judge Edwin Torres disagreed, determining that the plaintiffs had pointed to




                                          13
Case 3:20-cv-01015-TJC-JRK Document 76 Filed 01/27/21 Page 14 of 23 PageID 1432

                                                            No. 3:20-cv-1015-J-32JRK

    record evidence showing that the relevant assets were located solely in Florida. 8

    Id. at *6. The movants, therefore, had the burden of rebutting the plaintiffs’

    evidence, by showing that the assets or accounts were located out-of-state. Id.

    They failed to do so, however. Id. at *6–7. The Report and Recommendation

    states, in relevant part that:

          [The] [m]ovants cannot point us to any evidence that could support
          its claim that the assets are located outside the state. It is not as
          if this would be terribly difficult to do: [the] [m]ovants could have
          provided deposit slips, documents related to each account's
          opening, or other information showing that the accounts are
          ‘located’ in a different state. The fact that [the] [m]ovants failed to
          do so is quite telling, and allows us to conclude that he cannot
          make such a showing. For purposes of these Motions, vague
          arguments about the possibility that the funds are being ‘held’
          elsewhere is insufficient to prevail on a factual attack to this
          Court's subject matter jurisdiction.

          After all, modern banking is mostly performed online, with
          customers having worldwide access to electronic accounts,
          maintained by large financial institutions without the need to hold
          such ‘funds’ at a fixed situs. So Plaintiffs' prima facie showing is
          sufficient given these practical considerations. To rebut such a
          showing, [the movants] must demonstrate – not merely allege –
          that these funds do, indeed, have a fixed situs elsewhere. 9


          8Judge Torres also found it relevant that the companies with interests
    in the accounts were primarily Florida corporations. Stansell II, 2019 WL
    5291044 at *6 (S.D. Fla.).
          9 Magistrate Judge Torres expressed that the court “need not . . .
    determine whether the . . . language [of the garnishment statute] bars
    extraterritorial garnishment.” Stansell II, 2019 WL 5291044 at *6. Judge
    Torres came to this conclusion because the record supported that relevant
    assets were in Florida. Id. at *7. Even so, the court “decline[d] to ‘read in’ a
    geographical limitation to the garnishment statute.” Compare id. at *6 with
    Stansell I, 149 F. Supp. 3d 1337, 1340 (“[N]othing in the language of the Florida

                                            14
Case 3:20-cv-01015-TJC-JRK Document 76 Filed 01/27/21 Page 15 of 23 PageID 1433

                                                           No. 3:20-cv-1015-J-32JRK

    Id. (internal citations omitted) (emphasis in original).

          Magistrate Judge Torres’s report can be read consistently with this

    Court’s jurisprudence. 10 Nevertheless, in the order adopting the Report and

    Recommendation, Judge Robert N. Scola, Jr. took a more expansive view of the

    Florida garnishment statute’s scope, expressing that the court had subject

    matter jurisdiction to garnish the accounts regardless of their location. Stansell

    II, 2019 WL 5290922 at *2; see also Stansell III, 2020 WL 5547916, at *2. Judge

    Scola cited dictum from the Tribie decision that the separate entity rule, which

    “holds that each branch of a bank is a separate legal entity in the context of a

    garnishment action, and is in no way connected with accounts maintained by

    depositors at other branches, or at the home office,” is not the law in Florida.

    2008 WL 5120769 at *3. 11 OpCo interprets Tribie and Stansell II to mean that

    a trial court has jurisdiction over accounts held by a garnishee bank so long as


    garnishment statutes suggests that they were intended to have extraterritorial
    application. Interpreting a garnishment statute to apply to bank accounts
    located outside the state despite the absence of any explicit statutory language
    to that effect would violate this principle of strict construction.”).
          10The Report and Recommendation in Stansell II compared the movants
    case with Stansell I and APR Energy, finding that there was no dispute that
    the accounts in those cases were located outside of Florida. 2019 WL 5291044
    at *7.
          11The holding in Tribie is that (1) a court has a personal jurisdiction over
    a garnishee bank anywhere the garnishee bank has a branch or agent for
    service of process, and (2) where a court has personal jurisdiction over a
    garnishee bank, the bank must answer to a properly served writ of
    garnishment. 2008 WL 5120769 at *3–5. It is narrower than OpCo suggests.


                                            15
Case 3:20-cv-01015-TJC-JRK Document 76 Filed 01/27/21 Page 16 of 23 PageID 1434

                                                          No. 3:20-cv-1015-J-32JRK

    the court has jurisdiction over a branch of the garnishee bank, and urges the

    Court to apply this reasoning in the present proceedings. (Doc. 32 at 18–20).

    The Court declines to do so.

          First, this Court has not identified any Florida state court decisions that

    categorically disavow the separate entity rule. Rather, at least one Florida

    appellate court has cited New York state court cases endorsing the separate

    entity rule in support of a decision to dissolve writs of garnishment. See Ellis,

    594 So.2d at 827 (citing Bluebird Undergarment Corp. v. Gomez, 249 N.Y.S.

    319, 322 (N.Y. Cty. Ct. 1931) (reasoning “[t]he defendant could not commence

    an action against the bank in New York for the deposit made by him in the

    Porto [sic] Rico branch.”); Clinton Trust Co. v. Compania Azucarera Central

    Ramona S.A., 14 N.Y.S.2d 743 (N.Y. Special Term 1939) (declining to attach

    accounts at a branch in Cuba).

          Second, at least one Florida appellate court has held that a Florida court

    lacks the authority to compel the turnover of out-of-state assets, even if it can

    exercise in personam jurisdiction over the judgment debtors and had issued the

    judgment. See Sargeant, 137 So.3d at 435. Although the Sargeant case does not

    involve Florida’s garnishment procedures, the principles underlying the opinion

    are relevant. Id. In particular, the court found it inappropriate to extend the

    reach of a Florida statute pertaining to the execution of judgments beyond

    Florida, even though the statute did not include an express territorial


                                           16
Case 3:20-cv-01015-TJC-JRK Document 76 Filed 01/27/21 Page 17 of 23 PageID 1435

                                                             No. 3:20-cv-1015-J-32JRK

    limitation. See id. This Court has applied similar logic in recent garnishment

    cases, ruling that “[i]nterpreting a garnishment statute to apply to bank

    accounts located outside the state despite the absence of any explicit statutory

    language to that effect would violate [the] principle of strict construction.”

    Linstol, 2020 WL 224527 at *1. 12

          Third, the dominant view reflected in jurisprudence of Florida state

    courts is that “[a] court may not proceed in-rem or quasi-in-rem when the

    subject matter of the action is not within the territorial jurisdiction of the court.”

    Tueta, 176 So.2d at 552 (denying petition for rehearing) (cited in Ellis, 594 So.2d

    at 827); see also Burns, 147 So.3d 95, 97 (Fla. 5th DCA 2014).

          Fourth, this Court’s decisions reflect that a bank account has a particular

    situs and does not exist everywhere that a bank has branches. See, e.g., Stansell

    I, 149 F. Supp. 3d. 13




          12   The language of the statute also indicates that the purpose of
    prejudgment writs is to prevent property from being removed from Florida
    before a court sitting in Florida issues a judgment. FLA. STAT. § 77.031(2) (“To
    obtain issuance of the writ, the plaintiff, or the plaintiff’s agent or attorney,
    shall file in the court where the action is pending a verified motion or affidavit
    alleging . . . that the defendant will not have in his or her possession, after
    execution is issued, tangible or intangible property in this state and in the
    county in which the action is pending on which a levy can be made sufficient to
    satisfy the plaintiff’s claim.”).
    13 Even if accounts were to exist “everywhere” in a technical sense, the situs of
    intangible assets is a creature of law. Severnoe Secs. Corp. v. London &
    Lancashire Ins. Co., 174 N.E. 299, 300 (N.Y. 1931).

                                             17
Case 3:20-cv-01015-TJC-JRK Document 76 Filed 01/27/21 Page 18 of 23 PageID 1436

                                                         No. 3:20-cv-1015-J-32JRK

          Fifth, the Southern District of Florida, notwithstanding Stansell II and

    Stansell III, continues to apply the Florida garnishment statute in a manner

    consistent with this Court’s case law. 14 In October 2020, the Southern District

    of Florida adopted Magistrate Judge Lauren F. Louis’s Report and

    Recommendation, recommending that the court deny a motion for writs of post-

    judgment garnishment in Inversiones Y Procesadora Tropical Inprotsa, S.A. v.

    Del Monte Int'l GMBH, No. 16-24275-CV, 2020 WL 6384878, at *4 (S.D. Fla.

    Aug. 5, 2020), report and recommendation adopted, No. 16-24275-CIV, 2020

    WL 6384299 (S.D. Fla. Oct. 30, 2020). Magistrate Judge Louis declared that all

    of the relevant funds were “held outside of the state of Florida and, thus, are

    beyond the reach of a Florida writ of garnishment.” Id. Additionally, in Skulas

    v. Loiselle, the Southern District adopted Magistrate Judge John J. O’Sullivan’s

    Report and Recommendation, which reasoned that writs of post-judgment

    garnishment should be dissolved because, although the garnishee bank had

    Florida branches, the defendant maintained accounts at a Pennsylvania

    branch. No. 09-60096-CIV, 2010 WL 1790439, at *2 (S.D. Fla. Apr. 9,




    14OpCo has also identified several unpublished and unreported Southern
    District of Florida decisions issued in the early-2000s granting motions for
    writs of prejudgment garnishment as to out-of-state bank accounts. The
    decisions do not provide any rationale for the grant of the motions, and they
    are accorded limited weight given that they are contrary to the case law of
    Florida state courts.

                                          18
Case 3:20-cv-01015-TJC-JRK Document 76 Filed 01/27/21 Page 19 of 23 PageID 1437

                                                           No. 3:20-cv-1015-J-32JRK

    2010), report and recommendation adopted, No. 09-60096-CIV, 2010 WL

    1790433 (S.D. Fla. May 5, 2010)

          The Court thus rejects OpCo’s expansive reading of the Florida

    garnishment statute. See West, 311 U.S. at 236–37 (“Where an intermediate

    appellate state court rests its considered judgment upon the rule of law which

    it announces, that is a datum for ascertaining state law which is not to be

    disregarded by a federal court unless it is convinced by other persuasive data

    that the highest court of the state would decide otherwise.”) (internal quotation

    marks omitted); see also In re Curtina Int’s, 15 B.R. 993, 998 (Bankr. S.D.N.Y.

    1981) (“Although [Federal Rule of Civil Procedure 64] . . . incorporate[s] the

    provisional remedies available in the forum state, [Rule 64] do[es] not broaden

    the remedies nor make them available beyond their territorial limitations.”).

    Cf. GM Gold & Diamonds, LP v. Fabrege Co., Inc., 489 F.Supp.2d 725, 728–29

    (S.D. Tex. 2007) (“The statutes are silent on the issue of extraterritoriality, and

    the court should not infer any such unexpressed intent on behalf of the

    legislature. As Texas courts have suggested, and other state courts have held,

    the remedy of attachment has a well-defined territorial limit, and the court sees

    no reason to depart from this approach.”).




                                            19
Case 3:20-cv-01015-TJC-JRK Document 76 Filed 01/27/21 Page 20 of 23 PageID 1438

                                                          No. 3:20-cv-1015-J-32JRK

          The Court holds that the Florida garnishment statute does not apply

    extraterritorially to out-of-state bank accounts. 15 See generally Stansell I, 149

    F. Supp. 3d; Burns, 147 So.3d at 97. Under the Florida garnishment statute,

    trial courts must have in rem jurisdiction over bank accounts to garnish them.

    See Linstol, 2020 WL 224527 at *1–2; see also Burns, 147 So.3d at 97; Tueta,

    176 So.2d at 552. While true that given their intangible nature and modern

    banking practices, bank accounts may have more than one situs for

    garnishment purposes, see Henderson, 160 So. at 10 (reasoning that

    “constructive situs is ample to give jurisdiction . . . to the courts of the state

    where [assets] are constructively located”); Yayasan Sabah Dua Shipping SDN

    BHD v. Scandinavian Liquid Carriers Ltd, 335 F. Supp. 2d 441, 448 (S.D.N.Y.

    2004) (“In this wired age, the location of an intangible, especially a bank

    account, is a metaphysical question. By and large, bank deposits exist as

    electronic impulses embedded in silicone chips. In a sense, therefore, bank

    funds are both everywhere and nowhere.”), they are not located everywhere that

    a garnishee bank has a branch. See Severnoe Secs. Corp., 174 NE at 300 (“At

    the root of selecting a situs is generally a common sense appraisal of the

    requirements of justice and convenience in particular conditions.”). As



          15This interpretation is consistent with the questions of due process and
    comity that might arise if the Court were to issue extraterritorial writs of
    attachments.


                                           20
Case 3:20-cv-01015-TJC-JRK Document 76 Filed 01/27/21 Page 21 of 23 PageID 1439

                                                         No. 3:20-cv-1015-J-32JRK

    explained by Magistrate Judge Torres in Stansell II, helpful indicia for

    identifying an account’s location include deposit slips, documents related to an

    account’s opening, and other similar information. 2019 WL 5291044 at *6–7. 16

    In addition, when faced with a motion to dissolve prejudgment writs, the party

    that sought the issuance of the writs has the burden of presenting prima facie

    evidence demonstrating that the relevant bank accounts are located within the

    Court’s jurisdiction. See Stansell II, 2019 WL 5291044 at *6 (determining that

    the court had “subject matter jurisdiction over the accounts at issue, unless



          16 In Aurelius Capital Partners, LP v. Republic of Argentina, a Foreign
    Sovereign Immunities Act case, the District Court for the Southern District of
    New York, reasoned that the issue of where intangible securities accounts were
    located could be “resolved on the basis of rudimentary facts.”

          All the dealings of ANSES in setting up the [securities] accounts,
          depositing securities into the accounts (whether electronically or
          by paper), giving instructions to Citibank regarding the accounts,
          receiving advice regarding the accounts, directing the sale and
          purchase of securities—all were made between ANSES and the
          Citibank branch in Argentina [rather than the branch in New
          York]. Although the property is properly regarded as intangible
          property, there were and still are actual live transactions
          regarding that property, all of which have taken place, and are
          taking place, in Argentina. As far as the use of the assets for
          whatever activity they are used for, this would surely involve
          dealings in Argentina by ANSES, and between ANSES and the
          Citibank branch there.

          Thus, the court concludes that the property in question is not
          located in the United States.

    Nos. 07 Civ. 2715(TPG), 07 Civ. 11327(TPG), 07 Civ. 2693(TPG), 09 Civ.
    8757(TPG), 09 Civ. 10620(TPG), 2010 WL 768874, at *2 (S.D.N.Y. Mar. 5, 2010).

                                          21
Case 3:20-cv-01015-TJC-JRK Document 76 Filed 01/27/21 Page 22 of 23 PageID 1440

                                                          No. 3:20-cv-1015-J-32JRK

    [the] [m]ovants [could] rebut [the plaintiff’s] prima facie evidence.”) (emphasis

    in original); see also Lapinski, 2019 WL 1491568 at *1 (The parties that moved

    the Court to issue the writ of garnishment “have not demonstrated that the

    Court has jurisdiction to issue the writ to a garnishee located outside this

    Court’s jurisdictional boundaries.”).

          Here, OpCo has failed to demonstrate that WAPA has bank accounts

    located in Florida. OpCo has shown no Florida connection to WAPA’s FirstBank

    and Banco Popular accounts. Instead, OpCo has submitted documents that

    suggest WAPA wired over $5 million to OpCo from accounts at FirstBank and

    Banco Popular branches in Puerto Rico. (Docs. 49 at 3; 49-1; 49-2). In addition,

    FirstBank, Banco Popular, and WAPA’s filings all indicate that WAPA never

    opened, maintained, or accessed accounts at FirstBank or Banco Popular in

    Florida. (Docs. 20-1 at ¶¶ 6–10; 21-1 at 3; 12-1 at 3–4). Therefore, the Court

    does not have in rem jurisdiction over WAPA’s accounts at FirstBank and Banco

    Popular. 17 Accordingly, garnishee banks that are currently subject to the

    prejudgment writs of garnishment granted by the state court with respect to




          17 OpCo has also not demonstrated that FirstBank operates branches in
    the Middle District of Florida. See Lapinski, 2019 WL 1491568, at *1 (M.D. Fla.
    Jan. 24, 2019) (denying a motion for post-judgment writs of garnishment
    because the “[d]efendants [did] not demonstrate[] that the Court ha[d]
    jurisdiction to issue the writ to a garnishee located outside [of the Middle
    District of Florida].”); (Doc. 61 at 43, 54).


                                            22
Case 3:20-cv-01015-TJC-JRK Document 76 Filed 01/27/21 Page 23 of 23 PageID 1441

                                                        No. 3:20-cv-1015-J-32JRK

    funds held in accounts outside the State of Florida are entitled to have those

    writs dissolved.

          Accordingly, it is hereby

          ORDERED:

          1. Defendant Virgin Islands Water & Power Authority’s Motion to

              Dissolve Writs of Garnishment (Doc. 23) is GRANTED.

          2. The Prejudgment Writs of Garnishment issued with respect to

              FirstBank and Banco Popular (Doc. 32-5) are DISSOLVED.

          DONE AND ORDERED in Jacksonville, Florida the 27th day of

    January, 2021.




    tn
    Copies:

    Counsel of record




                                          23
